Title: To George Washington from Joseph Bloomfield, 16 April 1792
From: Bloomfield, Joseph
To: Washington, George



Sir,
Burlington [N.J.] April 16: 1792.

I take the liberty of Offering myself to Your notice as a candidate for the Office of Treasurer of the mint.
Whether in the course of my services in the army, I was so fortunate as to be known, and shall now be so happy as to be recollected by You Sir, I do not know, but those services will at least be proofs of my zeal for the American cause and revolution.
The appointment of Attorney-General for New-Jersey where I reside, which I at this time hold, and have held for Nine Years, is in some degree an evidence of the confidence which is reposed in me by the legislature of the state. The very severe drudgery attendant upon the duties of that Office, and upon my professional pursuits, has reconciled me to the determination of relinquishing both.
The Members in Congress from New-Jersey, are, I presume, for the most part Acquainted with my situation, my circumstances and more particularly with my character in those respects which more immediately qualify the person for a trust of such a nature as the one in question. I have the honor to be Sir, with the most perfect respect Your most Obedt servt

Joseph Bloomfield.

